995 F.2d 233
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellee,v.Dagoberto BONILLA, Defendant-Appellant.
No. 92-50561.
United States Court of Appeals, Ninth Circuit.
Submitted May 4, 1993.*Decided June 9, 1993.

Before:  KOZINSKI, SUHRHEINRICH** and T.G. NELSON, Circuit Judges.


1
MEMORANDUM***


2
Bonilla's "substantial rights" were not affected by the erroneous information he received at the plea hearing because the sentence he received was less than the maximum of which he was advised.   Thus, any error was harmless.   See Fed.R.Crim.P. 11(h);   Rodriguera v. United States, 954 F.2d 1465, 1468-69 (9th Cir.1992);   United States v. Sanclemente-Bejarano, 861 F.2d 206, 210 (9th Cir.1988).


3
Nothing in the record indicates that the district court misunderstood its discretionary authority to depart downward.   Thus, its refusal to depart from the Sentencing Guidelines is not reviewable on appeal.   United States v. Morales, 972 F.2d 1007, 1011 (9th Cir.1992), cert. denied, 113 S.Ct. 1665 (1993).


4
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.   Fed.R.App.P. 34(a);  Ninth Circuit Rule 34-4


**
 The Honorable Richard F. Suhrheinrich, Circuit Judge for the United States Court of Appeals for the Sixth Circuit, sitting by designation


***
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by the Ninth Circuit Rule 36-3